 



EXHIBIT 10.31
PURCHASE AGREEMENT
This purchase agreement (the “Purchase Agreement”), dated as of March 17, 2006,
is made by and between Lions Gate Films Inc. (“Lions Gate”), a Delaware
corporation and Icon International, Inc. (“Icon”), a Connecticut corporation.
In consideration of good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending legally and
equitably to be bound, hereby agree as follows:
1. Sale of Products: Purchase Price
1.1. On the date hereof, Lions Gate hereby sells and transfers title to Icon and
Icon hereby purchases and accepts title to the products set forth on Exhibit 1
attached hereto (the “Products”).
1.2. As full consideration for the Products, Icon shall pay to Lions Gate
$650,000.00, in immediately available funds, by wire transfer to the following
account:

     
 
  JP Morgan Chase
 
  1111 Fannin, 10th Floor
 
  Houston, TX 77002
 
  (713)750-7923
 
  Attn: Pearl Esparza
 
  ABA #021000021
 
  Account Name: Lions Gate Entertainment Inc.
 
  Account #323-514405

2. Terms and Conditions Relating to the Resale of the Products
Icon hereby appoints Lions Gate and its duly authorized officers as its agent,
and Lions Gate hereby agrees to act as agent for Icon, with full power and
authority in Icon’s name, place and stead to do any and all things necessary to
arrange for the resale or destruction of the Products, as it would do for itself
in the ordinary course of business. In consideration for the foregoing, Lions
Gate shall retain any and all cash proceeds received by Lions Gate from the sale
of the Products. For the avoidance of doubt, nothing contained herein shall
require Lions Gate to deliver the Products to Icon.
3. Indemnification: Insurance
Lions Gate shall defend, indemnify and hold Icon harmless from and against any
claims made against Icon with respect to any of the Products; provided such
claims are not the result of Icon’s gross negligence or willful misconduct and;
further provided that Lions Gate is given prompt written notice of the assertion
of any such claim.
4. Representations and Warranties
4.1. Icon represents and warrants that: (i) it is a corporation duly organized,
validly existing and in good standing under the laws of the state of
Connecticut; (ii) it has full power and authority to enter into and perform this
Purchase Agreement in accordance with its terms; (iii) the execution, delivery
and performance of this Purchase Agreement by Icon have been duly authorized by
all requisite corporate

 



--------------------------------------------------------------------------------



 



action of Icon; and (iv) this Purchase Agreement is a valid and binding
obligation of Icon, enforceable in accordance with its terms.
4.2. Lions Gate represents and warrants that: (i) it is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation; (ii) it has full power and authority to enter into and perform
this Purchase Agreement in accordance with its terms; (iii) the execution,
delivery and performance of this Purchase Agreement by Lions Gate have been duly
authorized by all requisite corporate action of Lions Gate; (iv) this Purchase
Agreement is a valid and binding obligation of Lions Gate, enforceable in
accordance with its terms; (v) the Products are new, fully packaged in unopened
original factory cartons; (vi) to the best knowledge of the Purchaser, there is
no pending or threatened litigation against Lions Gate or the manufacturer of
the Products with respect to the Products; and (vii) it has transferred to Icon
good and marketable title to the Products, free and clear of all claims, liens
or encumbrances and subject only to the terms and conditions of this Purchase
Agreement.
5. Relationship of Parties
This Purchase Agreement does not in any way create the relationship of principal
and agent between Lions Gate and Icon. Icon shall not act or attempt to act, or
represent itself directly or by implication, as agent of Lions Gate or in any
manner assume or create, or attempt to assume or create, any obligation on
behalf of or in the name of Lions Gate and will not make any representations, on
behalf of or in the name of Lions Gate, with respect to the Products, except
such as may be expressly authorized by Lions Gate in writing, or as set forth in
literature prepared or authorized by Lions Gate.
6. Assignment
Neither party may assign its obligations under this Purchase Agreement without
the prior written consent of the other party.
7. Miscellaneous
7.1 This Purchase Agreement contains a complete statement of all arrangements
between the parties with respect to its subject matter, and cannot be changed or
terminated orally. There are no representations, warranties, or arrangements
other than those set forth within this Purchase Agreement or any Exhibit
attached hereto or thereto.
7.2 All notices and other communications under this Purchase Agreement shall be
in writing and shall be considered given when delivered by hand against receipt
or mailed by registered mail, return receipt requested, to the parties at the
following addresses (or at such other address as a party may designate by notice
to the other).

     
If to Lions Gate:
  Lions Gate Films Inc.
 
  2700 Colorado Avenue, Suite 200
 
  Santa Monica, CA 90404
 
  Attn: Mr. Wayne Levin, General Counsel
 
   
If to Icon:
  Icon International, Inc.
 
  107 Elm Street
 
  4 Stamford Plaza/15th Floor
 
  Stamford, CT 06902

2



--------------------------------------------------------------------------------



 



Attention: John P. Kramer, President
7.3 This Purchase Agreement shall be governed by and construed in accordance
with the laws of the state of New York applicable to agreements made and to be
performed in New York. Any dispute or controversy arising under or in connection
with this Purchase Agreement shall be settled by arbitration to be held in New
York, New York in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction, and the parties consent to the jurisdiction of
the New York courts for this purpose. The Arbitration shall interpret the
Purchase Agreement as drafted, and only in the event of silence, look to the
laws of New York.
7.4 The provisions set forth in any Exhibit hereto or other attachments to this
Purchase Agreement are hereby incorporated herein as if fully set forth herein
and to the extent of any conflict between the provisions of this Purchase
Agreement and any Exhibit or attachment hereto, the provisions of this Purchase
Agreement shall govern.
7.5 Both Lions Gate and Icon acknowledge that during the term of this Purchase
Agreement, each party may obtain access to confidential and proprietary
information, trade secrets, customer lists, media information, media pricing and
financial information (the “Confidential Information”) of the other party. The
parties acknowledge that each party would be irreparably damaged by the
disclosure of the Confidential Information to others. Therefore, the parties
agree to keep secret and confidential and not to disclose the Confidential
Information of each other without the prior written consent of the other party.
The parties’ agreement not to disclose the Confidential Information shall
survive the expiration of this Purchase Agreement.
7.6 This Purchase Agreement may be executed by fax and in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
Agreed to:

            Lions Gate Films Inc.
      By:   /s/ Wayne Levin         Name:   Wayne Levin        Title:   GC      
Icon International, Inc.
      By:   /s/ Clavence V. Lee III         Name:   Clavence V. Lee III       
Title:   EVP/CFO   

3



--------------------------------------------------------------------------------



 



         

Exhibit 1
Dear Santa — Holiday Music Collection Volume 1 CD
Any VHS and/or DVD inventory Lions Gate elects to provide to Icon

4